Case 2:20-cv-07892-JAK-RAO Document 5 Filed 09/03/20 Page 1 of 4 Page ID #:180



  1

  2

  3

  4

  5

  6

  7

  8                             UNITED STATES DISTRICT COURT
  9                           CENTRAL DISTRICT OF CALIFORNIA
 10

 11       LAVELL GATEWOOD,                                Case No. CV 20-7892-JAK (RAO)
 12                           Petitioner,
                                                          ORDER SUMMARILY
 13           v.                                          DISMISSING SUCCESSIVE
                                                          PETITION FOR WRIT OF HABEAS
 14       J. GASTELO,                                     CORPUS FOR LACK OF
                                                          JURISDICTION AND DENYING
 15                           Respondent.                 CERTIFICATE OF
                                                          APPEALABILITY
 16

 17                                      I.      BACKGROUND
 18           On August 27, 2020, Petitioner LaVell Gatewood (“Petitioner”) filed a Petition
 19   for Writ of Habeas Corpus by a Person in State Custody (“Petition”) pursuant to 28
 20   U.S.C. § 2254. (See Pet., Dkt. No. 1.) Petitioner seeks habeas relief in connection
 21   with his current state custody arising from his 2008 conviction in Los Angeles
 22   County Superior Court, case number YA066864-01. (Pet. at 2.)
 23           The records of this Court establish that Petitioner instituted a prior habeas
 24   action concerning his 2008 conviction.                  See Gatewood v. Cate, Case No.
 25   2:10-cv-10085-SJO-OP (C.D. Cal. filed Dec. 30, 2010).1 In Petitioner’s prior habeas
 26
      1
              The Court takes judicial notice of these court records and files as well as those of the Court
 27   of Appeals for the Ninth Circuit, as necessary herein. See Fed. R. Evid. 201(b)(2); Harris v. Cnty.
      of Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012); United States v. Wilson, 631 F.2d 118, 119
 28   (9th Cir. 1980).
Case 2:20-cv-07892-JAK-RAO Document 5 Filed 09/03/20 Page 2 of 4 Page ID #:181



  1   action, the Court denied with prejudice the operative petition. See Gatewood v. Cate,
  2   No. 2:10-cv-10085-SJO-OP (C.D. Cal. Nov. 22, 2011) (order adopting Report and
  3   Recommendation and Judgment), ECF Nos. 21, 22.2 Thereafter, the Ninth Circuit
  4   Court of Appeals denied a request for a certificate of appealability and closed the
  5   case. See Gatewood v. Cate, Case No. 2:10-cv-10085-SJO-OP (C.D. Cal. Jan. 22,
  6   2013), ECF No. 27.
  7          A review of the instant Petition demonstrates that Petitioner again seeks federal
  8   habeas relief concerning the same 2008 conviction. (Pet. at 2.) Neither the Petition
  9   itself nor the records of the Ninth Circuit establish that the Ninth Circuit has
 10   authorized Petitioner to bring a successive petition in this Court.
 11                                       II.    DISCUSSION
 12          The United States Supreme Court has explained:
 13                 The Antiterrorism and Effective Death Penalty Act of 1996
                    (AEDPA) established a stringent set of procedures that a
 14
                    prisoner “in custody pursuant to the judgment of a State
 15                 court,” 28 U.S.C. § 2254(a), must follow if he wishes to file
                    a “second or successive” habeas corpus application
 16
                    challenging that custody, § 2244(b)(1). In pertinent part,
 17                 before filing the application in the district court, a prisoner
                    “shall move in the appropriate court of appeals for an order
 18
                    authorizing the district court to consider the application.”
 19                 § 2244(b)(3)(A). A three-judge panel of the court of
                    appeals may authorize the filing of the second or successive
 20
                    application only if it presents a claim not previously raised
 21                 that satisfies one of the two grounds articulated in
 22
                    § 2244(b)(2). § 2244(b)(3)(C); Gonzalez v. Crosby, 545
                    U.S. 524, 529-530, 125 S. Ct. 2641, 162 L. Ed. 2d 480
 23                 (2005); see also Felker v. Turpin, 518 U.S. 651, 656-657,
 24
                    664, 116 S. Ct. 2333, 135 L. Ed. 2d 827 (1996).
      Burton v. Stewart, 549 U.S. 147, 152-53, 127 S. Ct. 793, 166 L. Ed. 2d 628 (2007).
 25
      //
 26

 27   2
             In August 2013, the Court denied without prejudice one further habeas petition, challenging
      the same 2008 conviction, for being successive. See Gatewood v. Swarthout, Case No.
 28   2:13-cv-05296-SJO-OP (C.D. Cal. August 8, 2013), ECF Nos. 6, 7.
                                                      2
Case 2:20-cv-07892-JAK-RAO Document 5 Filed 09/03/20 Page 3 of 4 Page ID #:182



  1         The Court finds that Petitioner’s present Petition is clearly a “second or
  2   successive” habeas petition. Moreover, the Petition and records of the Ninth Circuit
  3   establish that Petitioner has not sought, and been granted, authorization by the Ninth
  4   Circuit to file a successive petition to raise his claims.
  5         For these reasons, the Court finds that it lacks jurisdiction to consider the
  6   Petition. Therefore, the reference to the Magistrate Judge is vacated and the Petition
  7   is dismissed for lack of jurisdiction. See Burton, 549 U.S. at 152-53. The Clerk is
  8   directed to enter judgment dismissing the Petition. Because the Court must dismiss
  9   the Petition, any pending motions are denied as moot.
 10                     III.   CERTIFICATE OF APPEALABILITY
 11         Under AEDPA, a state prisoner seeking to appeal a district court’s final order
 12   in a habeas corpus proceeding must obtain a Certificate of Appealability (“COA”)
 13   from the district judge or a circuit judge. 28 U.S.C. § 2253(c)(1)(A). A COA may
 14   issue “only if the applicant has made a substantial showing of the denial of a
 15   constitutional right.” 28 U.S.C. § 2253(c)(2). “A petitioner satisfies this standard by
 16   demonstrating that jurists of reason could disagree with the district court’s resolution
 17   of his constitutional claims or that jurists could conclude the issues presented are
 18   adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537
 19   U.S. 322, 327, 123 S. Ct. 1029, 154 L. Ed. 2d 931 (2003).
 20         When the Court dismisses a petition on procedural grounds, it must issue a
 21   COA if the petitioner shows: (1) “that jurists of reason would find it debatable
 22   whether the petition states a valid claim of the denial of a constitutional right”; and
 23   (2) “that jurists of reason would find it debatable whether the district court was
 24   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 478, 120 S. Ct.
 25   1595, 146 L. Ed. 2d 542 (2000).
 26         Here, the Court is dismissing the Petition without prejudice because it is a
 27   successive petition without proper authorization from the Ninth Circuit. Since the
 28   Petition is patently a successive petition, Petitioner cannot make the requisite
                                                  3
Case 2:20-cv-07892-JAK-RAO Document 5 Filed 09/03/20 Page 4 of 4 Page ID #:183



  1   showing that jurists of reason would find it debatable whether the district court was
  2   correct in its procedural ruling.
  3                                       IV.    ORDER
  4         Based on the foregoing, IT IS ORDERED THAT:
  5         1. The Petition is DISMISSED without prejudice for lack of jurisdiction; and
  6         2. A Certificate of Appealability is DENIED.
  7

  8   DATED: September 3, 2020
  9
                                                ___________________________________
                                                JOHN A. KRONSTADT
 10                                             UNITED STATES DISTRICT JUDGE
 11

 12   Presented by:
 13

 14   ______________________________
 15   ROZELLA A. OLIVER
      UNITED STATES MAGISTRATE JUDGE
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  4
